MEMORANDUM **
Behrooz Hafezi-Hahghani, a native and citizen of Iran, petitions for review of: (1) the Board of Immigration Appeals’ (“BIA”) order granting the government’s motion to reconsider, and vacating its prior decision granting Hafezi-Hahghani’s motion to reopen to apply for adjustment of status; and (2) the BIA’s order dismissing Hafezi-Hahghani’s appeal from the Immigration Judge’s order denying his application for asylum and withholding of removal. Pursuant to the REAL ID Act of 2005, we construe Hafezi-Hahghani’s transferred habeas petition as a petition for review, and we have jurisdiction under 8 U.S.C. § 1252. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 928-29 (9th Cir. 2005) (construing REAL ID Act of 2005 to give court of appeals jurisdiction over habeas petitions pending at time of enactment). We deny the petition for review.
Hafezi-Hahghani’s contentions are foreclosed by this court’s prior decisions in Hafezi-Haghani v. INS, No. 94-70095, 1996 WL 359959 (9th Cir. June 26, 1996) (dismissing petition for review of asylum claim because petition filed one day late) and Hafezi-Hahghani v. Ashcroft, 89 Fed.Appx. 645 (9th Cir.2004) (denying petition for review of BIA order denying motion to reopen as untimely).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.